Citation Nr: 1526464	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral leg condition, to include as secondary to service-connected hypertension and coronary artery disease (CAD).   

2.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) prior to August 5, 2011.

3.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD) from December 1, 2011.  

4.  Entitlement to an effective date prior to August 5, 2011 for assignment of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to February 1973 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and June 2012 rating decisions of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans' Affairs (VA).

In the April 2009 decision, the RO granted service connection for CAD and assigned a 10 percent rating effective March 2, 2009.  In a subsequent April 2009 notice of disagreement, the Veteran disagreed with the initial 10 percent rating but did not express disagreement with the March 2, 2009 effective date.  Consequently, the effective date of service connection for CAD is not on appeal.  

FINDINGS OF FACT

1.  The Veteran is reasonably shown to have some type of bilateral lower extremity disability related to his hypertension and/or CAD.

2.  Prior to August 5, 2011 the Veteran's CAD was manifested by cardiomegaly; workload of 5 METS or less and left ventricular dysfunction with ejection fraction of 50 percent or less was not shown.  

3.  From December 1, 2011, the Veteran's CAD was not manifested by chronic congestive heart failure, workload of 3 METS or less or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

4.  From March 30, 2010, the Veteran was reasonably shown to be unemployable due to his service connected disabilities and met the schedular requirements for assignment of a TDIU.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral lower extremity disability as secondary to hypertension and coronary artery disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Prior to August 5, 2011, the criteria for a 30 percent but no higher rating for CAD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (Code) 7005 (2014). 

3.  From August 5, 2011, the criteria for a rating in excess of 60 percent for CAD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Code 7005 (2014).

4.  The criteria for an effective date of March 30, 2010 but no earlier for assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service connection for bilateral lower extremity disability

The Veteran asserts that he has a bilateral lower extremity disability secondary to his service-connected hypertension and/or CAD.  At a June 2008 VA primary care visit, the examining physician diagnosed the Veteran with intermittent claudication of both legs and over the course of the appeal period, the Veteran has consistently reported that his legs tire and stiffen after a minimum amount of activity, particularly on the left.  Thus, it is reasonably shown that he has some level of disability of the lower extremities, which has been manifested by intermittent claudication.  Also, hypertension and atherosclerosis are specific risk factors for such claudication.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for bilateral lower extremity disability is warranted as secondary to his already service-connected hypertension and CAD.  38 C.F.R. §§ 3.303, 3.310.  The nature and extent of this disability is not currently before the Board.  

B.  Ratings for CAD and earlier effective date for a TDIU

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since the filing of the claim when the disability may have varied in severity during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease).  Arteriosclerotic heart disease that results in workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease that results in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.
 
In an April 2009 rating decision, the RO granted service connection for CAD, assigning a 10 percent disability rating effective March 2, 2009.  In a June 2012 rating decision, the RO granted a temporary total rating for the CAD effective August 5, 2011 based on coronary artery bypass graft (CABG) surgery with convalescence and a 60 percent rating for the CAD from December 1, 2011.  The RO also granted a total (100 percent) disability rating based on individual unemployability due to service-connected disability (TDIU) effective August 6, 2011.  Subsequently, in a May 2013 rating decision, the RO granted service connection for a psychiatric disability and assigned a 50 percent rating effective March 30, 2010.   The RO also granted entitlement to special monthly compensation effective August 5, 2011 based on the Veteran having one service-connected disability (CAD) that supported a TDIU rating and having additional service-connected disabilities that resulted in a combined rating of 60 percent or more.    
  
The Veteran's medical history includes an April 2002 VA physician's progress note indicating that cardiomegaly (i.e. heart enlargement or cardiac hypertrophy) had been shown during a recent chest X-ray.  Although it does not appear that subsequent testing showed such enlargement, there is also no specific finding indicating that the April 2002 X-ray finding was in error and no specific finding that the cardiomegaly noted in April 2002 subsequently subsided.  

Thus, as the presence of cardiomegaly allows for assignment of a higher, 30 percent rating, and resolving reasonable doubt in the Veteran's favor, a higher, a 30 percent rating is assigned for his CAD effective March 2, 2009, the effective date for the award of service connection for CAD.  38 C.F.R. § 4.3, 4.104, Code 7005.    

A higher, 60 percent rating may not be assigned at any time prior to August 5, 2011, as a workload of 5 METs or less or left ventricular dysfunction with an ejection of 50 percent or less was simply not shown.  In this regard, a stress test performed at a March 12, 2009 VA examination showed a METS level of 13.4.  Also, during that same examination the ejection fraction was specifically found to be greater than 50%.  Additionally, a stress test performed in May 2011 showed a METS level of 8.2.  The Veteran has reported significant shortness of breath occurring with activity during the period prior to August 2011 and has also reported dizziness and the discharge of clear mucous occurring during this time.  Also, the Veteran's representative has indicated that the Veteran experienced a knot in his right shoulder,  some level of chest pain with activity, and the aforementioned shortness of breath for some period of time prior to his hospitalization on August 5, 2011.  However, given that the specific stress test findings from both March 2009 and May 2011 were much higher than 5 METS and given that the ejection fraction was not shown to be 50% or less at any time, the weight of the evidence is against a finding that the Veteran's overall level of impairment from his noted symptoms of CAD was compatible with assignment of a higher, 60 percent rating.  Accordingly, the evidence of record does not allow for the assignment of a rating higher than 30 percent for CAD prior to August 5, 2011.

From December 1, 2011, a rating in excess of 60 percent may not be assigned as chronic congestive heart failure, workload of 3 METs or left ventricular dysfunction with an ejection fraction of less than 30 percent have not been shown.  In this regard, a February 2012 VA ischemic heart disease questionnaire completed by a VA physician specifically found that the Veteran had a workload of 3 to 5 METS.  The physician also noted that the Veteran's ejection fraction (as measured in August 2011) was 52%.  Additionally, the physician specifically noted that the Veteran did not have congestive heart failure.  Nor is there any other evidence of record showing a diagnosis of chronic congestive heart failure or such severe limitations in workload or ejection fraction.  Accordingly, from December 1, 2011, the evidence does not allow for assignment of a higher 100 percent schedular rating for CAD.

The Board has also considered whether the schedular evaluations for the Veteran's CAD are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In determining whether referral for extra-schedular evaluation is necessary, the Board must first consider whether there is an exceptional or unusual disability picture present, where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration of the ratings assigned for the Veteran's CAD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.      

Additionally, the Board has considered whether the Veteran's TDIU rating could be assigned any earlier than August 5, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  With the newly assigned 30 percent rating for CAD, the Veteran clearly meets the schedular requirements for assignment of a TDIU as of March 30, 2010, the effective date for service connection for psychiatric disability and the assignment of a 50% rating.  See 38 C.F.R. § 4.16(a).  Additionally, resolving reasonable doubt in the Veteran's favor, the Board finds that he was unemployable due to his combination of service-connected disabilities as of that date.  Thus, an earlier effective date of March 30, 2010 is warranted for assignment of the TDIU.  Id.  38 C.F.R. § 3.400(o), 4.3, 4.16(a).     

For the period prior to March 30, 2010, the Veteran does not meet the schedular requirements for assignment of a TDIU as he had not yet received service connection for psychiatric disorder.  Id.  Also, prior to March 30, 2010, the Veteran's combination of service-connected disabilities alone were not shown to render him unemployable, as the evidence does not show that he was incapable of substantial gainful sedentary work.  Id.  Consequently, for this time period, the evidence does not allow for assignment of a schedular TDIU and also does not allow for referral to the RO for extraschedular consideration.  38 C.F.R. § 4.16(b).    

Finally, the Board has considered whether an earlier effective date could be awarded for the Veteran's entitlement to special monthly compensation.  However, prior to August 5, 2011, the Veteran did not have one disability independently ratable as 100 percent disabling and a second disability or combination of disabilities ratable as 60 percent or more disabling, and was not shown to be housebound.  Consequently, the Board is precluded by law from assigning such an earlier effective date.  38 C.F.R. §§ 3.350(i), 3.400.    

Due Process

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for increased ratings.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for an initial increased rating for CAD, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; thus, no additional notice is required.  Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).  Regarding the inferred claim for an earlier effective date for a TDIU, a February 2012 letter provide satisfied the notice requirements in relation to this claim.  No further notice is required.  

The Veteran's service treatment records, VA medical records, the report of a VA cardiovascular examination and VA ischemic heart disease assessments are all on file.  The most recent heart disease assessment was performed in February 2012.  There is no objective evidence or allegation that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).   The assessing VA medical professionals reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  The VA examination and ischemic heart disease assessments are therefore adequate and sufficiently contemporaneous for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In sum, the duties to assist and notify have been appropriately satisfied.  

ORDER

Service connection for a bilateral leg condition as secondary to service-connected hypertension and CAD is granted. 

Prior to August 5, 2011, a 30 percent but no higher rating for CAD is granted, effective March 2, 2009, subject to the regulations governing the payment of monetary awards.
  
From December 1, 2011, a rating in excess of 60 percent for CAD is denied.    

An effective date of March 30, 2010 but no earlier for assignment of a total disability rating based on individual employability due to service-connected disability (TDIU) is granted.    


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


